Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 16-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claim have not been further treated on the merits.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5 and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 13 of prior U.S. Patent No. 11,239,986. This is a statutory double patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 6-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,239,986. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claims 1-5, 6-18 and 20-24  includes all the limitations of claims 20 of U.S. Patent No. 11,239,986 except for the deletion of some limitations. The deleted limitations were omitted to broaden the scope of the claim. Therefore, deletion of the additional limitations in the instant claim would have been obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A radio signal” is not a statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 14-16 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mottier et al (US 2007/0019667). Hereinafter referred to as Mottier.
Regarding claims 1, 7, 20-24. Mottier discloses a user equipment configured to operate in a wireless communications network being operated in a TDD scheme (see at least figure 1 and paragraphs [0005] and [0066]), the TDD scheme comprising a plurality of TDD-frames, each TDD-frame comprising a guard period arranged between a downlink symbol and an uplink symbol of the TDD-frame, wherein the user equipment is configured to receive a first number of symbols during the guard period (see at least figure 2-4 and paragraphs [0007] and [0059]-[0064]); or wherein the user equipment is configured to transmit the uplink symbol and to transmit a second number of symbols previous to transmitting the uplink symbol (see at least figure 5 and paragraphs [0071]-[0077]). 
Regarding claims 2 and 8. Mottier discloses a user equipment wherein the user equipment is configured to receive the first number of symbols during the guard period and to transmit the second number of symbols previous to transmitting the upink symbol.
Regarding claim 3. Mottier discloses a user equipment wherein a count of the first number of symbols relates to a Timing Advance of the user equipment in the TDD scheme, wherein by increasing the Timing Advance, the count of the first number of symbols decreases; or wherein a count of the second number of symbols relates to a Timing Advance of the user equipment in the TDD scheme, wherein by increasing the Timing Advance, the count of the second number of symbols decreases (the extra number of symbols transmitted in uplink and downlink depends on the round trip delay which is used to determine the timing advance. The number of extra symbols is given by equation in [0057] and [0058] for the downlink, in [0078] for the uplink). 
Regarding claim 4. Mottier discloses a user equipment wherein the user equipment is configured to determine a count of the first or second number of symbols based on a Timing Advance of the user equipment in the TDD scheme (see at least claim 3).
Regarding claims 6. Mottier discloses a user equipment wherein the user equipment is a mobile terminal (see at least figure 1).
Regarding claims 9. Mottier discloses a base station wherein the base station is configured to control a maximum count of the second number of symbols commonly for a plurality of user equipment in the operated wireless communications network cell (see at least figure 1).
Regarding claim 14. Mottier discloses a base station wherein the base station is configured to control the user equipment on a transmission time interval level or on a semi static level (see at least figures 3-5).
Regarding claim 15. Mottier discloses a base station wherein the base station is configured to assign a time interval of the guard period for data transmission in the wireless communications network cell so as to reduce a time duration of the guard period at the base station, when compared to a normal operation (see at least figures 4-6). 
Regarding claim 16. Mottier discloses A wireless communications network comprising: a base station configured to control a wireless communications network cell of the wireless communications network being operated in a TDD scheme, the TDD scheme comprising a plurality of TDD-frames, each TDD-frame comprising a guard period arranged between a downlink symbol and an uplink symbol of the TDD-frame, wherein the base station is configured to transmit a first number of symbols during the guard period; or wherein the base station is configured to receive the uplink symbol and to receive a second number of symbols previous to reception of the uplink symbol; a first user equipment and a second user equipment according to claim 1 (see at least figure 1).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mottier in view of Brunel et al (US 2008/0240003). Hereinafter referred to as Brunel.
Regarding claim 17. Mottier discloses all the limitations of the claimed invention with the exception of wherein the first user equipment comprises a first propagation delay to the base station and is configured to receive the first number of symbols during the guard period, or is configured to transmit the second number of symbols preceding uplink symbol; wherein the second user equipment comprises a second propagation delay to the base station, the second propagation delay being shorter than the first propagation delay, wherein the second user equipment is configured to receive a third number of symbols during the guard period, or is configured to transmit a fourth number of symbols preceding a uplink symbol; and wherein the third number of symbols is larger than the first number of symbols, and wherein the fourth number of symbols is larger than the second number of symbols. However, Brunel, from the same field of endeavor, teaches wherein the first user equipment comprises a first propagation delay to the base station and is configured to receive the first number of symbols during the guard period, or is configured to transmit the second number of symbols preceding uplink symbol; wherein the second user equipment comprises a second propagation delay to the base station, the second propagation delay being shorter than the first propagation delay, wherein the second user equipment is configured to receive a third number of symbols during the guard period, or is configured to transmit a fourth number of symbols preceding a uplink symbol; and wherein the third number of symbols is larger than the first number of symbols, and wherein the fourth number of symbols is larger than the second number of symbols (see at least paragraphs [0031]-[0093] and figures 5-6). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Brunel, as indicated, into the communication method of Mottier for the purpose of managing network resources and UEs.
Regarding claim 18. Mottier discloses all the limitations of the claimed invention with the exception of wherein the first user equipment is configured to receive the first number of symbols from the base station and during the guard period; wherein the second user equipment is configured to transmit a third number of symbols preceding the uplink symbol; and wherein, at the base station, a time interval is present between transmission of the first number of symbols and reception of the third number of symbols. However, Brunel, from the same field of endeavor, teaches wherein the first user equipment is configured to receive the first number of symbols from the base station and during the guard period; wherein the second user equipment is configured to transmit a third number of symbols preceding the uplink symbol; and wherein, at the base station, a time interval is present between transmission of the first number of symbols and reception of the third number of symbols (see at least paragraphs [0034], and [0038]-[0039]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Brunel, as indicated, into the communication method of Mottier for the purpose of managing network resources and UEs.
Claim 11  are rejected under 35 U.S.C. 103 as being unpatentable over Mottier in view of Tang et al (US 2018/0343682). Hereinafter referred to as Tang.
Regarding claim 11 . Mottier discloses all the limitations of the claimed invention with the exception of wherein the base station is configured to communicate, to a further base station, information indicating parameters relating to the first number of symbols to be received by a user equipment during the guard period or indicating parameters relating to the second number of symbols. However, Tang, from the same field of endeavor, teaches wherein the base station is configured to communicate, to a further base station, information indicating parameters relating to the first number of symbols to be received by a user equipment during the guard period or indicating parameters relating to the second number of symbols (see at least figure 12 and paragraph [0228]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Tang, as indicate, into the communication method of Mottier for the purpose of maintaining same service/UE configuration during a handover.
Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476